— Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the Department of Motor Vehicles, which, after a hearing, (1) found that petitioner had violated (a) section 398-e (subd 1, par [j]) of the Vehicle and Traffic Law and 15 NYCRR 82.4 (a) (10) by knowingly issuing a false and misleading estimate, (b) 15 NYCRR 82.5 (a), by willfully failing to provide a written estimate, and (c) section 398-e (subd 1, par [k]) of the Vehicle and Traffic Law by engaging in a course of conduct which unreasonably impeded or delayed a consumer’s right to a fair recovery on an automobile property damage claim, and (2) imposed a $300 civil penalty and five-day suspension of its repair shop registration. Determination confirmed and proceeding dismissed on the merits, with costs. On this record there was substantial evidence to support the commissioner’s determination as to each of the violations (see Matter of Hannon v Cuomo, 52 NY2d 775). Further, the penalty imposed is not so disproportionate to the offenses as to be shocking to one’s sense of fairness (see Matter of Pell v Board ofEduc., 34 NY2d 222; cf. Government Employees Ins. Co. v Commissioner of Motor Vehicles, 94 AD2d 695). Gibbons, J. P., O’Connor, Weinstein and Brown, JJ., concur.